Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-23, drawn to a mold.
Group II, claim(s) 24, drawn to an object.
Group III, claim(s) 25, drawn to an object that has not been sintered.
Group IV, claim(s) 26-28, drawn to a method for three-dimensionally printing a paste-based crafting model. (For the purpose of examination, it is believed claim 27 was intended to depend from claim 26, not claim 24.)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A species of thermoplastic polymer in the mold selected from the following:
	poly(propylene), 
poly(styrene), 
poly(lactic acid) (PLA), 
acrylonitrilebutadiene- styrene (ABS), 
polycarbonate abs (PC-ABS), 
nylon, 
poly(carbonate), 
poly(phenyl sulfone), 
ultem, 
poly(ethylene), 
acrylic [poly(methyl methacrylate)], 
poly(benzimidazole), 
poly(ether sulfone), 
poly(etherether ketone), 
poly(etherimide), 
poly(phenylene oxide), 
poly(phenylene sulfide), 
poly(vinyl chloride), 
poly(vinyldiene fluoride), 
poly(acetal), 
poly(vinyl acetate), 
poly(vinyl butyrate), 
poly(vinyl alcohol), 
poly(4-hydroxystyrene), 
poly(vinyl formate) 
poly(vinyl stearate)
poly(acrylamide)
poly(caprolactone)
chitosan
a particular combination of a specified plurality of thermoplastic polymers (name the included polymers)
A species of powder for the crafting medium selected from the following:
Metal powder
Ceramic powder
A combination of metal powder and ceramic powder
		Depending on the species of powder for the crafting medium selected, a subspecies must be selected as follows:
			From Metal powders:
silver, 
gold, 
copper, 
tin, 
nickel, 
chromium, 
zinc, 
tungsten, 
cobalt, 
aluminum, 
molybdenum, 
boron, 
iron, 
titanium, 
vanadium, 
niobium, 
silicon, 
manganese, 
steel, 
metal alloys (specify the metals in the chosen alloy), 
a particular combination of a specified plurality of metal powers (name the included metal powders)
			From Ceramic powders:
silicon carbide, 
boron carbide, 
aluminum carbide, 
tungsten carbide, 
titanium carbide, 
tantalum carbide, 
silicon nitride, 
boron nitride, 
aluminum nitride, 
titanium nitride, 
zirconium nitride, 
steatite, 
forsterite, 
alumina, 
zircon beryllia, 
magnesia, 
mullite, 
cordierite, 
aluminum titanate, 
zirconia, 
a particular combination of a specified plurality of ceramic powers (name the included ceramic powders)
For a combination of metal powder and ceramic powder, both a metal powder and a ceramic powder must be selected.
A species of binder for the crafting medium selected from the following:
Organic binders
Inorganic binders
A combination of Organic binders and Inorganic binders
			Depending on the species of binder for the crafting medium selected, a subspecies must be selected as follows:
				From Organic binders:
poxy, polyurethane, 
agar-agar, 
starch, 
cellulosic materials, 
arrow root, 
Agar (E406), 
Alginic acid (E400), 
Sodium alginate (E401), 
Carrageenan (E407), 
Gum arabic (E414), 
Gum ghatti, 
Gum tragacanth (E413), 
Karaya gum (E416), 
Guar gum (E412), 
Locust bean gum (E410), 
Beta-glucan, 
Chicle gum, 
Dammar gum, 
Glucomannan (E425), 
Mastic gum, 
Psyllium seed husks, 
Spruce gum, 
Tara gum (E417), 
Gellan gum (E418), 
Xanthan gum (E415), 
polyethylene oxide, 
polycarboxylic acids (polyacrylic acid), 
polycarboxylates, 
polyvinyl alcohol, 
cellulose gum (Aquacel GSA and Aquacel GSH), 
hydroxymethyl cellulose, 
hydroxypropyl cellulose
carboxymethyl cellulose
a particular combination of organic binders (name the included organic binders)
				From Inorganic binders:
magnesium oxide, 
magnesic, 
cement, 
sorel cement, 
inorganic salts,
a particular combination of inorganic binders (name the included inorganic binders)
				For a combination of Organic binders and Inorganic binders, both an organic binder and an inorganic binder must be selected.

A species of solvent for the crafting medium selected from the following:
An aqueous solvent
A non-aqueous solvent
			Depending on the species of solvent for the crafting medium selected, a subspecies must be selected as follows:
				From aqueous solvents:
					Water
					Water in combination with a selected set of one or more of the following:
						methanol, 
ethanol, 
1-propanol, 
2-propanol, 
acetone, 
acetaldehyde, 
ethyl acetate, 
C2-C4 diols, 
glycerol, 
acetonitrile
				From nonaqueous solvents, one or more of:
methanol, 
ethanol, 
1-propanol, 
2-propanol, 
acetone, 
acetaldehyde, 
ethyl acetate, 
C2-C4 diols, 
glycerol, 
acetonitrile
A species of structural additive:
Metal particles
Ceramic particles
Charcoal particles
A specified combination, for which Applicant must name the two or three included structural additives
Applicant is required, in reply to this action, to elect:
1) a thermoplastic polymer species for the mold, 
2) a powder for the crafting medium and 
2’) the appropriate subspecies of metal, ceramic, or combination of metal or ceramic powder for the crafting medium,
3) a binder for the crafting medium and 
3’) an appropriate subspecies of organic or inorganic binder for the crafting medium
	4) solvent for the crafting medium
		4’) an appropriate subspecies of aqueous or non-aqueous solvent
	5) a structural additive
The claims shall be restricted to the combination of species if no claim generic to at least one of the groups of species is finally held to be allowable, in which case the claims shall be restricted to the combination of all species that are not generic. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-3, 5-9, 20, and 24-28.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 1 recites a mold. Claim 24 recites an object. The mold and the object do not recite any overlapping subject matter and so do not share a technical feature.
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 1 recites a mold. Claim 24 recites an object that has not been sintered. The mold and the object do not recite any overlapping subject matter and so do not share a technical feature.
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of an object prepared from a mold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of a glass jar filled with sand. The sand filling any glass jar, such as the kind children prepare with sands of different colors, constitute an object prepared from a mold that has layers that substantially surround the sand. For an example, see “Sand Art Jars ♥ How To Make Colored Sand and Sand Art” available at https://www.youtube.com/watch?v=6DvHi-UugWg and published April 6, 2016.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a mold layer capable of surrounding a crafting medium, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of a glass jar filled with sand. A glass jar (a mold) can be filled with sand (a crafting medium), such as the kind children prepare with sands of different colors. A layer of the jar surrounds the sand. For an example, see “Sand Art Jars ♥ How To Make Colored Sand and Sand Art” available at https://www.youtube.com/watch?v=6DvHi-UugWg and published April 6, 2016.
	Each of the species and subspecies are mutually exclusive with the corresponding other species and subspecies.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726